DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.

	Examiner's Amendment
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner's amendment was given in a telephone interview with Caroline Do (Reg. No. 47,529) on February 03, 2021.

3.	The application's claim 12 have been amended as follows:
12. (currently amended) The zoom lens according to claim [[1, wherein the following conditional expression is satisfied: 1.40 <ffp/fw<2.00, where ffp represents a focal length of the positive lens Gfp and fw represents a focal length of the zoom lens at the wide-angle end.
Reason For Allowance
1.	Claims 1, 2, 5-10 and 12-20 are allowed.
2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a zoom lens comprises a rear lens group, wherein the rear lens group includes a positive lens Gfp that is arranged on the object side of the positive lens Grp and satisfies the following conditional expression: 73.00<vfp<100.00, -2-Amendment for Application No.: 16/291469 Attorney Docket: 10191000US01 where vfp represents an Abbe number of a material of the positive lens Gfp, wherein the rear lens group includes a lens unit that is arranged closest to the image side and includes a positive lens Grp, wherein the following conditional expressions: 15.00 < νdln <23.40; 1.70 < ndrp < 2.20; 1.50 < skt/skw < 2.60; 0.80 < |f2|/skw < 1.80; and 0.40 < vd1n/vdrp ≤ 0.89, where vdln represents the Abbe number of the material of the negative lens, ndrp represents a refractive index of a material of the positive lens Grp with respect to a d-line, skw represents a back focus of the zoom lens at the wide-angle end, and skt represents a back focus of the zoom lens at the telephoto end, f2 represents a focal length of the second lens unit, vdrp represents an Abbe number of the material of the positive lens Grp; (claim 20) an image pickup apparatus comprises a rear lens group, wherein the rear lens group includes a positive lens Gfp that is arranged on the object side of the positive lens Grp and satisfies the following conditional expression: 73.00<vfp<100.00,-2-Amendment for Application No.: 16/291469 Attorney Docket: 10191000US01where vfp represents an Abbe number of a material of the positive lens Gfp, wherein the rear lens group including a lens unit that is arranged closest to the 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ito (US 9453992 B2 of record) discloses a zoom lens and imaging apparatus including the same, comprising of the first lens unit includes one or more positive lenses using a material that satisfies a conditional expression of 85.0<νd1P<100.0 where an . 

 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872